Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1080 Filed 06/30/21 Page 1 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
-VS- Case No. 20-cr-20233
Hon. Bernard A. Friedman

D-5 DR. JOHN SWAN,

Defendant.

 

MOTION TO SUPPRESS EVIDENCE AND FOR RETURN OF PROPERTY
| Defendant, Dr. John Swan, by and through his attorneys, Hertz Schram PC
by Michael Rex respectfully requests this Honorable Court enter an order
suppressing from evidence items seized pursuant to an unlawful search warrant
issued without probable cause and without the necessary nexus between the place
to be searched and the items seized, and to further order the return of all
documents, computers and electronic devices so seized. The facts and laws in
support of this motion are more fully set forth in the attached Memorandum.
Defendant has sought concurrence in the relief requested from the Assistant

United States Attorney and that request has been denied.

{H0843652.13}
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1081 Filed 06/30/21 Page 2 of 21

Dated: June 30, 2021

{10843652.13}

Respectfully submitted,

Hertz Schram PC
Attorneys for Defendant

/s/ Michael J. Rex (P35753)

1760 S. Telegraph, Suite 300
Bloomfield Hills, MI 48302-0183
(248) 335-5000
mrex@hertzschram.com
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1082 Filed 06/30/21 Page 3 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
-VS- Case No. 20-cr-20233
Hon. Bernard A. Friedman
D-5 DR. JOHN SWAN,
Defendant.

/

MEMORANDUM IN SUPPORT OF MOTION TO SUPPRESS EVIDENCE
AND FOR RETURN OF PROPERTY

Introduction
On June 11, 2020, law enforcement personnel from the Clinton Township
Police Department and Drug Enforcement Administration executed a search
warrant at Defendant Dr. John Swan’s residence. The warrant authorized the
seizure of a lengthy list of items including the following:

Controlled Substances

Personal identity documents.

Health insurance, billing information and medical records.

Documents and records regarding sale of controlled substances.

Documents evidencing the acquisition of controlled substances.

Coded or cryptic notes in a foreign language.

Currency or substitute proceeds.

Money counter or materials for packaging bulk currency.

Any document that can be used to carry out drug trafficking or health care
fraud.

SORANDMBWNS

{#10843652.13}
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1083 Filed 06/30/21 Page 4 of 21

10.Prescription monitoring data.

11. Any electronic device or computer including any wireless telephone “used
to store, keep, or encrypt any data or digital/electronic information, as well
as any stored information...”

(See Exhibit A, Application for Search Warrant, Affidavit, Attachments A
and B, and Search and Seizure Warrant).

The Government utilized a single Application and Affidavit for Search
Warrant to support the issuance of five separate warrants for authorization to
conduct searches at five “Target Locations.’ The affidavit in support of search
warrant was offered by Robert Nielsen, a Clinton Township police officer assigned
to a task force of the DEA. It is 86-pages long. It sets forth the affiant’s training
and experience, a general overview of “typical’ drug diversion schemes, some
background as to how the investigation began, and a case overview describing how
the drug trafficking organization under investigation operates. The affidavit then
contains separate sections pertaining to each of the four target locations,
purportedly setting forth what the affiant believes is probable cause for searching
each of the locations and the basis for seizing the items specified.

Despite its length, the affidavit is short on facts. Rather than present the

Magistrate with factual allegations, so that he could draw whatever conclusions

they merit, the affiant simply described an investigation he had been involved in,

 

' Four of the Target Locations were the residences of four named defendants
including Dr. John Swan. The fifth “Target Location” was the vehicle owned by
Dr. Swan.

(H0843652.13} 2
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1084 Filed 06/30/21 Page 5 of 21

and stated his conclusion that a drug trafficking organization (“DTO”) is operating
in the Detroit area. To support probable cause for searching Swan’s residence (and
car), the affiant cited excerpts from 4 intercepted telephone calls (only one of
which Swan is a participant) to establish that Swan has a relationship with others
allegedly involved in the alleged DTO. And, without explaining why the property
sought constitutes evidence of criminal activity, or why there is probable cause to
believe that it would be found at Dr. Swan’s residence, the Application seeks a
laundry list of items, including things such as “coded or cryptic notes...in a foreign

99

language,” that have no conceivable relationship to anything alleged in the
Affidavit. The search of Defendant’s residence was conducted on June 11, 2020
and resulted in the seizure of two I-phones, one TCL phone, one I-pad, one laptop,
miscellaneous documents and one USB memory stick. (See, Exhibit “B”’)

In sum, the affidavit contains a series of conclusory statements instead of a
factual showing that criminal activity had occurred and, as to Dr. Swan’s
residence, it failed to establish a nexus between the items sought and the places to
be searched.

Law Governing Search Warrants
The Fourth Amendment to the United States Constitution protects

individuals against unreasonable searches and seizures. U.S. Const. Am. IV. To

protect that interest, a search warrant may issue only upon a showing of probable

{H0843652.13} 3
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1085 Filed 06/30/21 Page 6 of 21

cause. “Probable cause is ‘a fair probability that contraband or evidence of a crime
will be found in a particular place.’” Illinois v. Gates, 462 U.S. 213, 238 (1983);
United States v. King, 227 F.3d 732,742 (6th Cir. 2000). Review of the affidavit
and search warrant is based on a “totality of the circumstances” determination with
deference to the magistrate judge’s finding of probable cause. Jd. United States v.
Allen, 211 F.3d 970, 973 (6th Cir. 2000) (en banc). However, that deference is not
absolute, and a reviewing court must ensure that the issuing magistrate did “not
serve merely as a rubber stamp for the police.” United States v. Leon, 468 U.S.
897, 914 (1984). In doing so the reviewing court is “limited to information
presented in the four corners of the affidavit.” United States v. Jackson, 470 F.2d
299, 306 (6th Cir. 2006).

“To justify a search, the circumstances must indicate why evidence of illegal
activity will be found in a particular place.” United States v. Carpenter, 360 F.3d
591, 594 (6th Cir. 2004) (en banc). In short, the affidavit in support of the warrant
must set forth “a nexus between the place to be searched and the evidence sought.”
United States v. Beals, 698 F.3d 248 , 364 (6th Cir. 2012); United States v. Brooks,
594 F.3d 488, 492 (6th Cir. 2010); United States v. McPherson, 469 F.3d 518, 524
(6th Cir. 2006); United States v. Laughton, 409 F.3d 744, 747 (6th Cir. 1998).

The Affidavit is Short on Facts, Long on Conclusions

{H0843652,13} 4
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1086 Filed 06/30/21 Page 7 of 21

Here, the affidavit in support of the search warrant for Dr. Swan’s residence
falls short of these fundamental principles. It begins with an “Introduction” where
the affiant sets forth his training and experience in drug diversion investigations.
(Exhibit A, pgs. 000835-000838) He claims familiarity “with all aspects of this
investigation” and identifies the five “Target Locations” for which he is seeking
authorization to search. Here the affidavit notes that the affiant “has not included
each and every fact known to him concerning the investigation,” which is
prophetic since the affidavit contains so few actual facts.

The next section of the affidavit is entitled “Prescription Opioid Diversion
Overview.” It describes the key components of prescription drug diversion
schemes generally and the roles of various participants in “typical” drug diversion
schemes. (Ex. A, 000838-000840)

The affidavit then sets forth the “Background of The Investigation & Wire
Intercepts.” (Ex. A, 000840-000842) In it, the affiant describes an investigation
that began on September 8, 2018, following the search of a car in which controlled
substance prescription receipts were found that did not belong to the driver. The
driver’s phone was seized and searched and “your affiant was able to determine
that Hamblin and, Robert King and other co-conspirators were involved in
prescription drug diversion.” The affiant does not share any of the information

acquired from the phone nor any other information that supported his

(H0843652.13} 5
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1087 Filed 06/30/21 Page 8 of 21

determination. From there, the affidavit leaps to September 3, 2019, and describes
a series of wire intercepts that were authorized by the Honorable Gershwin Drain
between September 2019 and March 18, 2020.

The affidavit then sets forth a “Case Overview” that identifies the various
agencies involved in the investigation of a prescription narcotic diversion scheme
in the Detroit area involving 31 named individuals, and ends with the conclusory
language, “who cause illegitimate prescriptions for controlled substances to be
dispensed at various pharmacies.” (Ex. A, 000842-000846). The Overview states
that “New Vision Rehab Center, owned by Rankin, is known to be an active
business where conspiring providers and members of the DTO obtain, produce,
and sell illegitimate and/or fraudulent prescriptions.” The affidavit neglects to say
to whom this is known or how it is known. It is a matter the reviewing Magistrate
is asked to accept on faith, without any factual support. The affiant further
concludes that Rankin is able to oversee and facilitate the drug diversion scheme
due to his role at New Vision, and that he recruits and hires doctors, nurses and
medical professionals at the clinic, including Swan and six other named
individuals. The affiant “believes that each of the medical professionals above have
issued controlled substance prescriptions outside the course of professional

practice and for no legitimate medical purpose.” (emphasis added) The affiant may

{H0843652.13} 6
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1088 Filed 06/30/21 Page 9 of 21

well believe it, but he gave the reviewing Magistrate no basis for making that
determination.

"To demonstrate probable cause to justify the issuance of a search warrant,
an affidavit must contain facts that indicate a fair probability that evidence of a
crime will be located on the premises of the proposed search." (emphasis supplied)
United States v. Abboud, 438 F.3d 554, 569 (6th Cir. 2006) (citing, Frazier, 423
F.3d at 537). When reviewing an application for a search warrant, the Magistrate is
charged with the responsibility of making an independent determination of
whether probable cause exists based on the "totality of the circumstances." J/linois
v. Gates, 462 U.S. 213 (1983). This "totality of the circumstances" test has been

stated in the following manner:

The task of the issuing magistrate is simply to make a practical, common
sense decision whether, given all the circumstances set forth in the affidavit before
him, including the "veracity" and "basis of knowledge" of persons supplying
hearsay information, there is a fair probability that contraband or evidence of a
crime will be found in a particular place.

Id. at 238.

A proper decision cannot be rendered unless the "affidavit . . . provide[s]
the magistrate with a substantial basis for determining the existence of probable
cause... ." Jd. at 239. "[M]ere conclusory statements" by the affiant are

insufficient and the magistrate’s decision "cannot be a mere ratification of the bare

conclusions of others." Jd.

(10843652.13} 7
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1089 Filed 06/30/21 Page 10 of 21

An affidavit that includes only wholly conclusory statements — as this one
does - fails to the meet the probable cause requirement. United States v. Dunning,
857 F.3d 342, 346 (6th Cir. 2017).
After much general discussion, the affidavit eventually addresses what the
affiant believes is probable cause to search each of the target locations. As to the
probable cause for searching Dr. Swan’s residence, the affidavit states that he is a
licensed osteopathic physician and gives his controlled substance license number
and DEA registration number. (Ex A, 000895) It describes the following
observations made through surveillance on 4 occasions:
1) March 20, 2020. Swan was seen exiting New Vision Rehab Center going
to his car carrying a “black shoulder bag or laptop and white lab coat.”
He drove to a bank and conducted a transaction at the drive-up window,
then drove home and took his lab coat and “back-pack” into the house.
(Whether the shoulder bag and back- pack are the same is unknown).

2) March 26, 2020. Swan was seen leaving his residence and driving to
Crowne Pointe Plaza in Oak Park, a building that houses numerous
medical businesses. He arrived at 9:51 am and walked into the building

with a white lab coat and black duffel bag.

{H0843652,13} 8
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1090 Filed 06/30/21 Page 11 of 21

3) April 13, 2020. Swan was seen driving to the Crowne Pointe Plaza
location again and going into the building at 10:07 am carrying his
laptop.

4) May 21, 2020. Swan was seen exiting New Vision at 1:46 pm carrying a
black laptop then driving away.

(Ex A, 000896-000897)

Presumably, the point of this surveillance information is to show that Swan
was seen carrying certain items from his car to New Vision, however, it is not even
clear what he was seen carrying. The first surveillance indicates he was seen
carrying a “ black shoulder bag or laptop” from New Vision to his car. (para.144)
The second surveillance states he took a “black duffle bag’ from his home to
Crowne Plaza and the fourth claims he was seen leaving New Vision with a “black
back pack.” (paras. 145,148) At best there was a one-time observation of a laptop,
but there is no further information, no further vague observations to the effect that
Dr. Swan actually used a laptop at New Vision, in what manner he used it, or more
importantly, that it contained evidence of illegal activity. The logic that underlies a
request to seize any electronic devises or computers is simply that; the affiant
believes drug diversion is being conducted at New Vision, Dr. Swan was seen
taking a laptop (or shoulder bag) to New Vision once in March and once in May,

therefore there is evidence of criminal activity on the computer.

{H0843652.13} 9
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1091 Filed 06/30/21 Page 12 of 21

The Affidavit then sets forth transcript excerpts from four intercepted
telephone conversations. (Ex A, 000897-000912) The first is a call between
Defendant Rankin and Lavar Carter which the affiant interprets as a discussion
between the two of them about how Rankin is going to pay for Swan’s work at
“Nikki’s clinic.” The affiant states his belief that Swan worked part-time at Nikki’s
on lease from Rankin to work at her clinic. The affiant further states that it his
belief that Nikki was paying Swan on a daily or hourly basis and that Rankin
believed the amount Nikki paid for Swan was less than the revenue she would
make on prescriptions Swan wrote. He also believes that a portion of the
conversation references Rankin’s instructions to Carter to put cash money owed to
Swan into an envelope for his pickup.

Aside from the fact that the affiant’s interpretation of the conversation is
wrong, the conversation offers little in the way of probable cause to justify a search
of Dr. Swan’s home or car.? Moreover, nowhere does the affiant tie or identify
Nikki as a person involved in the alleged DTO or establish that Swan’s relationship
with her, whatever it may, be involves any criminal activity.

The second call involves Rankin, Carter and briefly, Swan. According to the
affiant, Swan states he is owed “$40 per Norco, $60 per Percocet, and $90 per

Oxycodone or Oxymorphone prescriptions he writes,” and based on his training,

 

?In fact, Rankin is stating his belief that the amount Nikki paid for Swan was more,
not less, than the revenue she would make on prescriptions Swan wrote.

{H0843652. 13} 10
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1092 Filed 06/30/21 Page 13 of 21

paying doctors for each prescription and higher dollar amounts for more highly
desired opioids incentivizes prescribers to write more prescriptions for stronger
narcotics and that in the intercepted call. The Affidavit further states that the
conversation indicates that Swan takes patient files related to New Vision Center
out of the clinic and that he stated he will get files out of his vehicle to confirm
how many patients he saw on a particular day and what prescriptions they
received. It goes on to state that in March, and in April, investigators saw Swan
bring bags and a lab coat in and out of his car where he was working (not at New
Vision) and that he had been seen carrying a laptop into the one clinic. The affiant
concludes his belief that “patient files and other evidence related to Rankin’s
clinics could reasonably be located in Swan’s vehicle, residence and laptop
computer.” What this conversation and the affiant’s interpretation show is that
Swan took files with him. It effectively negates the assertion that he maintained
files or evidence of criminal activity on his computer because, in fact, he was heard
to retrieve hard copy files. Thus, there is nothing in this conversation or anywhere
else to support a finding that computers are used at New Vision or in conducting
the ill-defined DTO. Nor, is there anything showing cellphones were used in any
illegal fashion (other than by Rankin to make phone calls, which were already the
subject of authorized wire intercepts) or that they would contain evidence of illegal

activity.

{H0843652.13} 1 1
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1093 Filed 06/30/21 Page 14 of 21

The Affiant’s entire explanation for requesting seizure of computers and
cellphones is contained in a single paragraph:

174. It has been my experience and training that as a
general rule, medical professionals and those who work
with medical businesses rely upon computers for the
creation and storage of data, including prescription fill
data and other financial and business records. It is likely
that the people living in and or using the Target
Locations may access insurance billing and records of
patient prescription fills, including records, documents
and materials, will be found stored on computers at the
Target Locations. In light of the COVID-19 pandemic,
more and more people — including people working in the
medical field — are working from home. Therefore, it is
likely that during this time, work-related items will be
found in residences.

There are multiple shortcomings in this paragraph, beginning with
application of what the affiant believes the general practice is for medical
professionals, to what he alleges is anything but a general medical practice. His
claim, unsupported by facts, is that the investigation has uncovered a DTO, not a
general medical practice.

In addition, the paragraph states that “people living in and/or using the
Target Location may access insurance and billing records ...” without identifying
the people referred to. The contention that some unknown individual may be
accessing certain records is a far cry from probable cause to believe computers to
be seized from an individual’s home contains evidence of a crime. Lastly, the

speculation that “in light of the COVID-19 pandemic” more people in the medical

(110843652.13} 12
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1094 Filed 06/30/21 Page 15 of 21

field are working from home therefore work-related items will be found at home, is
no more than a general proposition that has no application to Dr. Swan. Although
the paragraph says nothing specifically about Dr. Swan or his residence, earlier in
the affidavit it was pointed out that surveillance determined that Dr. Swan is one of

the medical professionals that was not working from home. (Ex A, JJ 144-148)

Paragraph 174 is contained in a section of the Affidavit entitled Request to
Seize Computers, Computer Records, Cellular and Electronic Devices. (Ex. A,
000916-000920) This section purportedly sets forth the probable cause to seize the
cellphones, computers and other electronic data but it doesn’t cite any facts to
substantiate the “general rule” or the likelihood that “people living in or using the
target locations” will access billing materials on computers at those locations or
more importantly that the information will provide evidence of criminal activity.
The affiant set forth an 86-page affidavit seeking to seize Defendant Swan’s
cellphones and computer which, in this day and age, contain a person’s life story,
and vast amount of private information. As the Supreme Court has recognized,
“(T]he term “cell phone” is itself misleading shorthand; many of these devices are
in fact minicomputers that also happen to have the capacity to be used as |
telephones. They could just as easily be called cameras, video players, rolodexes,
calendars, tape recorders, libraries, diaries, albums, televisions, maps, or

newspapers.” Riley v. California, 573 U.S. 373, 393 (2014). When seeking access to

(H10843652.13} 13
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1095 Filed 06/30/21 Page 16 of 21

this vast array of personal information, a general statement about medical
professionals typically using computers and that people at the target locations may
have such materials on their computers, is hardly the type of showing that justifies
a governmental intrusion of this nature and magnitude. In fact, unlike the other
portions of the affidavit that contain conclusory statements, the section governing
the seizure of cellphones and computers does not even draw a hard fast conclusion
but simply suggests the likelihood that such data may be held by persons (without
specifying which persons) at various target locations. This is not an individualized
showing, it is barely a showing at all, and it is woefully deficient in establishing
probable cause for the search and seizure of Dr. Swan’s cellphones and computers.

The affidavit cites a third conversation between King and Rankin in which
King asks how he can get prescriptions in Swan’s name rather than another
doctor’s, Kenewell’s. Rankin explains he can get Swan’s name on prescriptions
rather than Kenewell’s but that they have to create fake MRIs and other fake
documentation to do so that. The affiant believes Rankin is talking about
fabricating documents to make them appear legitimate. This suggests that Dr.
Swan was not involved in issuing scripts for no legitimate medical purpose, but
rather that Rankin needs to deceive Dr. Swan by manufacturing medical support
for the issuance of prescription medication. It suggests that Dr. Swan is outside the

alleged DTO.

{H0843652.13} 14
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1096 Filed 06/30/21 Page 17 of 21

The final referenced intercept is a conversation between Rankin and Carter
which indicates to the affiant, that Rankin paid Swan in cash, and therefore it is
reasonably likely that Swan maintains some of the cash proceeds at his residence.
This conclusion is contradicted by the surveillance conducted March 20, 2020,
when Swan was seen going to the bank and conducting a transaction. Based on the
overall information in this affidavit, it is more likely that cash is being deposited in

a bank, not being stashed at his residence.

The affidavit in this case begins with a conclusion; that there exists a drug
trafficking organization that Dr. Swan was part of. But even if one were to assume
the existence of a drug trafficking organization as described, and even if one were
to further assume the wire intercepts excerpted in the affidavit show some
relationship between Dr. Swan and others allegedly connected with the alleged
DTO, there is still nothing in the affidavit that gives cause to believe that there will
be evidence, of the type sought in the extensive warrant, at Dr. Swan’s residence.
In fact, the affidavit does not even mention most of the items to be seized. There is
no allegation or even suggestion that Dr. Swan was ever in possession of any
controlled substances, or that he would have any health insurance records on his
premises nor any documents, ledgers, tally sheets evidencing the distribution of
controlled substances. There is certainly no evidence to suggest he would have

“coded or crypted notes ... in a foreign language” nor a money counter. And again,

(1H0843652.13} 15
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1097 Filed 06/30/21 Page 18 of 21

there is no suggestion that he had, let alone utilized his cellphone in any manner in

connection with the alleged but unsubstantiated drug trafficking organization.

This Unlawful Search Cannot be Spared on a Claim of Good Faith

Once this court finds that the search warrant lacks probable cause, the court
must determine whether the exclusionary rule should bar the admission of the
evidence under the good-faith exception. United States v. Leon, 468 U.S. 897
(1984). The inquiry is whether there is “objectively reasonable reliance” by law
enforcement on the invalid search warrant. Carpenter, supra, at 595. Under Leon
the good faith exception will not apply in four specific situations: (1) when the
search warrant is issued on the basis of an affidavit that the affiant knows, or
should know, contains false information; (2) when the issuing magistrate abandons
his neutral and detached role and serves as a rubber stamp for police activities; (3)
when the affidavit is so lacking in indicia of probable cause that a belief in its
existence is objectively unreasonable, or where the application was supported by
nothing more than a “bare bones” affidavit; or (4) when the warrant is so facially
deficient that it cannot reasonable be presumed to be valid. Leon, supra, 468 U.S.
at 914; United States v. Washington, 380 F.3d 236, 241 (6th Cir. 2004).

Here, because the affidavit fails to set forth any facts to support the existence

of a DTO of which Swan was a knowing participant, the warrant issued ran afoul

{H0843652.13} 1 6
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1098 Filed 06/30/21 Page 19 of 21

of the second, third and fourth exceptions. Since there is nothing in the affidavit to
support the issuance of the search warrant for evidence of a crime at Swan’s
residence, the examining magistrate “wholly abandoned his judicial role” and
simply acted as a rubber stamp for the officer’s request for the search warrant.
Moreover, the affidavit does not even provide a skeletal offer of probable cause as
to several of the items sought. There is no evidence that Swan even possessed or
used a cellphone, let alone used one in connection with any drug diversion activity.
(The intercepted conversation in which he briefly participated was a call between
Rankin and Carter.) These types of affidavits fit squarely within the third exception
set forth in Leon. See, United States v. Hython, 443 F.3d 480, 489 (6th Cir. 2006)
(“[T]he affidavit is patently insufficient. No well-trained officer could have
reasonably relied on a warrant issued based on the affidavit” and therefore the
good faith exception does not apply); United States v. Laughton, 409 F.3d 744,
748-79 (6th Cir. 2005), (citing to Leon, 468U.S. at 914-23); United States v.
Weaver, 99 F.3d 1372, 1378 (6th Cir. 1996).

An affidavit lacks the requisite indicia of probable cause if it is a “bare
bones” affidavit. Laughton, 409 F.3d at 748. The inquiry into whether the
affidavit is so bare bones as to defeat application of the good faith exception is less
demanding than the inquiry as to whether the affidavit provides a substantial basis

for the magistrate’s finding of probable cause. Jd at 748-49.

{H0843652.13} 17
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1099 Filed 06/30/21 Page 20 of 21

Request for Relief

Accordingly, and for the foregoing reasons, Defendant respectfully requests

this Honorable Court enter an Order:

l. Suppressing from evidence any of the items it seized from Defendant
Swan’s residence as well as the contents of any of the evidence seized from the

computers or electronic devices.

2. Directing the Government, pursuant to F.R.Cr.P., Rule 41(g) to return

all items seized from Defendant Swan’s residence.*

Respectfully submitted,

Hertz Schram PC
Attorneys for Defendant

/s/ Michael J. Rex (P35753)
1760 S. Telegraph, Suite 300
Bloomfield Hills, MI 48302-0183
(248) 335-5000
mrex@hertzschram.com

Dated: June 30, 2021

 

> The affidavit for Search Warrant specifically stated that the electronic
devices and computers would be searched on-site if reasonable, otherwise they
would be seized for purposes of conducting an off-site search. If it was determined
that “the data reviewed does not fall within the items to be seized, the government
will return these items within a reasonable time.” The cellphones were returned
6/1/21. At that time counsel was informed that the review of the computers had
still not been conducted.

{H0843652,13} 1 8
Case 2:20-cr-20233-BAF-DRG ECF No. 258, PagelD.1100 Filed 06/30/21 Page 21 of 21

CERTIFICATE OF SERVICE

I hereby certify that on June 30, 2021, I electronically filed the foregoing
pleading with the Clerk of the Court using the ECF system which will send
notification of such filing to the ECF participants.

Hertz Schram PC
Attorneys for Defendant

/s/ Michael J. Rex (P35753)

1760 S. Telegraph, Suite 300
Bloomfield Hills, MI 48302-0183
(248) 335-5000
mrex@(@hertzschram.com

{H0843652.12} 19
